Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/28/2021, Applicant, on 12/28/2021, amended claims 1, 8 and 15. Claims 3-5, 10-12 and 17-19 are canceled. Claims 21-29 are new. Claims 1-2, 6-9, 13-16 and 20-29 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. However, 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that “the pending claims improve the functionality of contextual calendaring technology at least by mining context information from a calendar event and an attendance record to determine a plurality of attendees” (See Remarks at pg. 8). Specifically, Applicant asserts that the claimed features improve “the functioning of a computer by determining attendees for a calendar event without requiring a user of the computer to manually determine the attendees for the calendar event” and “the technology of computer-implemented calendaring applications” (See Remarks at pg. 8). However, Examiner respectfully disagrees. As a whole, the pending claims recite a process for organizing and scheduling a meeting between people by considering priorities. As such, the pending claims may be categorized as a form of managing interactions between people, which is a judicial exception of certain methods of organizing human activity. The claimed technology, “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations,” merely implements the abstract idea steps of valuing an idea in the manner of “apply it.” The claimed additional elements do not improve the functioning of the computer or to any other technology or technical field.

Also, with respect to the 101 arguments, Applicant argues that the pending claims of placing and removing conditional holds on time slots of electronic calendars “integrate the alleged judicial exception into a practical application for at least the reason that they address issues arising using general calendaring technologies” (See Remarks at pg. 9). Specifically, Applicant asserts that these pending claims “provide technical solutions to such issues by mining context information from a calendar event and an attendance of a first attendee may result in scheduling conflicts, leading to inefficiency” (See Remarks at pg. 9). However, Examiner respectfully disagrees. Examiner notes that the limitations involving placing conditional holds and removing conditional holds are methods of organizing meetings between people, which as explained in the argument above, is directed to the judicial exception of certain methods of organizing human activity. Therefore, the limitations involving placing conditional holds and removing conditional holds are not considered additional elements. Also, these limitations recite an abstract idea that is implemented on a generic computer. Therefore, these limitations do not integrate the abstract idea into a practical application.

With respect to the 103 arguments, Applicant argues that the art of record does not teach, disclose or suggest “determining, by the processor, based on the context information, a plurality of potential attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that Chakra’s disclosure that the server can determine meeting participants with common attributes such as, similar profiles, users holding the same position in the organization, users who are part of the same research group, etc. based on examining the meeting subjects associated with the event (See Chakra, ¶0017-0018). Examiner also notes that Applicant’s Specification does not specify or suggest what a “common attribute” is. Therefore, Examiner has reasonably interpreted the commonalities between meeting participants in Chakra’s disclosure as a “plurality of potential attendees each share a common attribute.”  
Also, with respect to the 103 arguments, Applicant argues that the primary reference Bank does not teach the amended language in independent claim 1 (See Remarks at pgs. 11-12). Examiner notes that this argument is now moot, as claim 1 is now rejected by Bank et al. (US Patent Application Publication, 2009/0157466, hereinafter referred to as Bank) in view of Chakra et al. (US Patent Application Publication, 2009/0307045, hereinafter referred to as Chakra) in further view of McPhail (US Patent Application Publication, 2012/0150581). See the updated rejection below.

Continuation
 This application is a continuation application of U.S. application no. 13/918,356 filed on 06/14/2013 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22, 25 and 28 recite the limitation "the replacement conditional hold."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 13-16 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed method in claims 1-2, 6-7 and 21-23; the claimed server in claims 8-9, 13-14, and 24-26; and the claimed computer-readable storage device in claims 15-16, 20 and 27-29 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-2, 6-9, 13-16 and 20-29.

In accordance with Step 2A, Prong One, claims 1-2, 6-9, 13-16 and 20-29 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
Detecting… a creation of a new calendar event;
mining… context information associated with the new calendar event from a plurality of sources, the plurality of sources comprising a calendar event related to the new calendar event; 
determining… based on the context information, a plurality of potential attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute; 
determining… a priority for each of the potential attendees;
placing … a conditional hold on a time slot on an electronic calendar associated with a first potential attendee of the plurality of attendees, wherein the first potential attendee has a higher priority compared to other potential attendees of the plurality of potential attendees; 
determining … the first potential attendee of the plurality of potential attendees will not attend the new calendar event; and 
in response to determining the first potential attendee will not attend the new calendar event, automatically removing … the conditional hold from the electronic calendar associated with the first potential attendee and placing a conditional hold on an electronic calendar associated with a second potential attendee.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification, the invention sets forth an arrangement that manages calendaring and scheduling meetings “based on users’ behavior with respect to the participants, topics and tasks or context of the meeting” (See Applicant’s Abstract). As a whole, the pending claims recite a process for organizing and scheduling a meeting between people by considering priorities. As such, the pending claims may be categorized as a form of managing interactions between people, which is a judicial exception of certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations” for receiving data; processing data (e.g. “detecting a new calendar event;” “mining… context information associated with the new calendar event from a plurality of sources;” “determining,… based on the context information, a plurality of attendees for the new calendar event;” “placing, … a conditional hold on a time slot on an electronic calendar associated with each of the plurality of attendees;” “determining … the first potential attendee of the plurality of potential attendees will not attend the new calendar event;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – a “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of managing calendaring and scheduling meetings) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer- executable instructions or data structures stored thereon. Such non-transitory computer- readable storage media can be any available media that can be accessed by a general purpose or special purpose computer” (Specification, ¶0048). As additional evidence of conventional computer implementation, it is noted in the July 2015 Update: Subject Matter Eligibility, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See July 2015 Update: Subject Matter Eligibility, pg. 7). From the interpretation of the July 2015 Update and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, 13-16 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US Patent Application Publication, 2009/0157466, hereinafter referred to as Bank) in view of Chakra et al. (US Patent Application Publication, 2009/0307045, hereinafter referred to as Chakra) in further view of McPhail (US Patent Application Publication, 2012/0150581).

As per Claim 1, Bank discloses a method comprising: 

a)	detecting, by a processor of a server, a creation of a new calendar event (Bank: ¶0066 and 0067: An appointment initiation method includes scanning a message for detecting a new proposed appointment.); 

b)	mining, by the processor, context information associated with the new calendar event from a plurality of sources, the plurality of sources comprising a calendar event related to the new calendar event (Bank: ¶0066-0074: An appointment initiation method includes scanning a message for detecting a new proposed appointment. For example, a message can be scanned to recognize references to times and days for a calendar event in various formats, such as, "9/17 at 11:30," "next Tuesday at noon," or "tomorrow at 5 pm" [context information for new calendar event].); 

e)	placing, by the processor, a conditional hold on a time slot on an electronic calendar associated with a first potential attendee of the plurality of attendees (Bank: ¶0066-0074: According to the detected proposed appointments, blocks of time can be temporarily blocked in the user’s calendar until the finalized time and day for the meeting has been negotiated.), 

f)	determining, by the processor, the first potential attendee of the plurality of potential attendees will not attend the new calendar event; and  in response to determining the first potential attendee will not attend the new calendar event, automatically removing, by the processor, the conditional hold from the electronic calendar associated with the first potential attendee and placing a conditional hold on an electronic calendar (Bank: ¶0008-0013 and 0051-0053: Temporary blocks on calendar times slots corresponding to proposed appointment times can be either accepted or declined. The appointment finalization module schedules the final appointment time and day in the calendaring system and removes temporary blocks on proposed appointment times and days other than the appointment time and day. The appointment finalization module selects the finalized appointment time and day based on a selection made by the user initiating the appointment [first attendee]. The appointment finalization module then directs the calendaring system to notify other users of the calendaring system of the finalized appointment. See processor in ¶0032. Examiner notes that following the removal of the temporary blocks of the other proposed appointment times and days, it is apparent the attendee will not be attending those times.)

Bank does not explicitly disclose; however, Chakra discloses:

c)	determining, by the processor, based on the context information, a plurality of attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute (Chakra ¶0017-0018: The calendar management server can examine meeting subjects and invited meeting participants [context information], interface with the meeting rules base, and verify that all the key participants have been invited. The server can suggest meeting participants by determining users with similar profiles, users holding the same position in the organization, users who are part of the same research group, etc.);

f)	placing… on an electronic calendar associated with a second potential attendee (Chakra: ¶0018: The calendar management server can present alternate meeting participants, in the event the first set of participants are unavailable. Examiner notes that Applicant’s Specification, in ¶0010, identifies that in the even a desired attendee is unable to attend a suitable replacement attendee is identified.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in Bank would have served Bank’s pursuit of effectively scheduling appointments with other users of the calendaring system from calendar data context of a message (See Bank, ¶0037-0039); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bank does not explicitly disclose; however, McPhail discloses:

d)	determining, by the processor, a priority for each of the potential attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event);

e)	wherein the first potential attendee has a higher priority compared to other potential attendees of the plurality of potential attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with McPhail’s scheduling of an acceptable event between potential attendees based because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating McPhail’s scheduling of an acceptable event between potential attendees in Bank would have served Bank’s pursuit of effectively scheduling an acceptable appointment with two or more users based on the event features (See Bank, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 recite limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. Further, Bank discloses a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations” in ¶0033 and 0035.

As per Claim 2, Bank in view of Chakra in further view of McPhail discloses the method of claim 1, the sources further comprising at least two of a transcribed text from a telephone call, a recurring telephone call pattern, an email, an instant message, a text message, a voicemail message, a video chat, a collaboration session, and a shared file, wherein the context information relates to the new calendar event (Bank: ¶0038-0039, where the communication service communicates a message including a proposed appointment. The communication service may be any one of a number of sources including message-oriented communication media, including email, instant messaging ("chat" messages), short message service messages, enhanced message service messages, and multimedia message service messages. The user may include more than one proposed appointment time [context information for new calendar event] in a message.)

Claims 9 and 16 recite limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

As per Claim 6, Bank in view of Chakra in further view of McPhail discloses the method of claim 1, wherein the context information comprises one or more of event content associated with the calendar event related to the new calendar event (Bank: Fig. 1 and 0066-0069: An appointment initiation method includes scanning a message for detecting a new proposed appointment. For example, a message can be scanned to recognize references to times and days for a calendar event in various formats, such as, "9/17 at 11:30," "next Tuesday at noon," or "tomorrow at 5 pm" [event content]. See also Fig. 1 for content examples.)

Bank does not explicitly disclose, however Chakra discloses wherein the context information comprises… involvement of one of the plurality of attendees in the calendar event related to the new calendar event, an expertise profile of one attendee of the plurality of attendees, and an agenda for the calendar event related to the new calendar event (Chakra: ¶0017-0022: The calendar management server can examine meeting subjects and invited meeting participants [context information], interface with the meeting rules base, and verify that all the key participants have been invited. For example, a user-specified rule in the meeting rules base may state that a meeting topic keyword "software release planning" requires the participation of three key participants, their roles being: chief programmer, release manager, and project manager [involvement of one of the plurality of attendees. The calendar management server can interface with the user profile database [expertise profile], determine the participants who fit these roles, and propose inviting the required participants. See meeting agenda in ¶0022.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in Bank would have served Bank’s pursuit of effectively scheduling appointments with other users of the calendaring system from calendar data context of a message (See Bank, ¶0037-0039); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 7, Bank in view of Chakra in further view of McPhail discloses the method of claim 1.

Bank does not explicitly disclose; however, Chakra discloses wherein determining the plurality of attendees comprises determining, based on the context information, an attribute desirable for the new calendar event (Chakra ¶0017-0018: The calendar management server can examine meeting subjects and invited meeting participants [context information], interface with the meeting rules base, and verify that all the key participants have been invited. For example, a user-specified rule in the meeting rules base may state that a meeting topic keyword "software release planning" requires the participation of three key participants, their roles being: chief programmer, release manager, and project manager. The calendar management server can interface with the user profile database, determine the participants who fit these roles, and propose inviting the required participants.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in Bank would have served Bank’s pursuit of effectively scheduling appointments with other users of the calendaring system from calendar data context of a message (See Bank, ¶0037-0039); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites limitations already addressed by the rejection of Claim 7; therefore, the same rejection applies.

As per Claim 21, Bank in view of Chakra in further view of McPhail discloses the method of claim 1.

Bank does not explicitly disclose; however, Chakra discloses wherein the plurality of attendees comprises a first group of …attendees and a second group of … attendees (Chakra: ¶0030-0032: The calendar management server can determine the availability of a first group of meeting participants. In the event that the first group of participants are unavailable, the calendar management server determines a second alternate group of meeting participants.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in Bank would have served Bank’s pursuit of effectively scheduling appointments with other users of the calendaring system from calendar data context of a message (See Bank, ¶0037-0039); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bank does not explicitly disclose; however, McPhail discloses high-priority attendees and low-priority attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with McPhail’s scheduling of an acceptable event between potential attendees based because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating McPhail’s scheduling of an acceptable event between potential attendees in Bank would have served Bank’s pursuit of effectively scheduling an acceptable appointment with two or more users based on the event features (See Bank, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24 and 27 recite limitations already addressed by the rejection of Claim 21; therefore, the same rejection applies.

As per Claim 22, Bank in view of Chakra in further view of McPhail discloses the method of claim 21, wherein: the replacement conditional hold is placed on the time slot of the electronic calendar associated with each of the… attendees, and the replacement conditional hold is omitted from being placed on the time slot of the electronic calendar associated with each of the …attendees. (Bank: ¶0008-0013 and 0051-0053: Temporary blocks on calendar times slots corresponding to proposed appointment times can be either accepted or declined. The appointment finalization module schedules the final appointment time and day in the calendaring system and removes temporary blocks on proposed appointment times and days other than the appointment time and day. The appointment finalization module selects the finalized appointment time and day based on a selection made by the user initiating the appointment [first attendee]. The appointment finalization module then directs the calendaring system to notify other users of the calendaring system of the finalized appointment. See processor in ¶0032. Examiner notes that following the removal of the temporary blocks of the other proposed appointment times and days, it is apparent the attendee will not be attending those times.)

Bank does not explicitly disclose; however, Chakra discloses wherein the plurality of attendees comprises a first group of …attendees and a second group of … attendees (Chakra: ¶0030-0032: The calendar management server can determine the availability of a first group of meeting participants. In the event that the first group of participants are unavailable, the calendar management server determines a second alternate group of meeting participants.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in Bank would have served Bank’s pursuit of effectively scheduling appointments with other users of the calendaring system from calendar data context of a message (See Bank, ¶0037-0039); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bank does not explicitly disclose; however, McPhail discloses high-priority attendees and a second group of low-priority attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with McPhail’s scheduling of an acceptable event between potential attendees based because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating McPhail’s scheduling of an acceptable event between potential attendees in Bank would have served Bank’s pursuit of effectively scheduling an acceptable appointment with two or more users based on the event features (See Bank, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25 and 28 recite limitations already addressed by the rejection of Claim 22; therefore, the same rejection applies.

 As per Claim 23, Bank in view of Chakra in further view of McPhail discloses the method of claim 1.

Bank does not explicitly disclose; however, McPhail discloses wherein the second potential attendee has a second highest priority compared to the other potential attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority. Examiner notes that the evaluated priority assigned to an invitee has varying significances and weight is given to the invitee with a higher priority or importance. Therefore, it would be obvious for the second assessed invitee to be the invitee of the second highest priority or importance.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Bank with McPhail’s scheduling of an acceptable event between potential attendees based because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating McPhail’s scheduling of an acceptable event between potential attendees in Bank would have served Bank’s pursuit of effectively scheduling an acceptable appointment with two or more users based on the event features (See Bank, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26 and 29 recite limitations already addressed by the rejection of Claim 23; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cragun et al. (US 2003/0149606): A method and meeting scheduler are provided for automated.

Li et al. (US 2009/0055234): A system for scheduling meetings by matching a scheduler defined meeting profile against a pool of virtual resources is provided. The system includes an electronic data storage comprising data defining a set of virtual resources, at least one property being associated with each resource. The system also includes a meeting profiler module that is configured to define a meeting profile which specifies one or more resources required for a meeting based upon received user input. The system further includes a profile-resource matching module that searches the data of the electronic data storage and matches elements of the set of virtual resources to the one or more resources required for the meeting defined by the meeting profiler module, and, based thereon, automatically generates at least one meeting schedule candidate. meeting insertion and rescheduling for busy calendars.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683